Citation Nr: 1033943	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran currently has right ear hearing loss for VA disability 
purposes.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from bilateral thrombophlebitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.385 (2009).

2.  The criteria for entitlement to service connection for 
bilateral thrombophlebitis have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

A.  Hearing loss

Impaired hearing will be considered to be a disability if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater than 
25 decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right ear hearing 
loss.  

In this case, the evidence of record shows that the Veteran does 
not currently have hearing loss as defined by 38 C.F.R. § 3.385 
in the right ear.  The Veteran was diagnosed as having hearing 
loss of the right ear at 4000 Hz on separation from service.  
However, post-service medical treatment records do not show 
hearing loss according to VA standards in the right ear.  The 
Veteran was afforded a VA examination in November 2007, which 
showed normal hearing according to VA standards in the right ear, 
including normal hearing at 4000 Hz.  In fact, the Veteran was 
diagnosed as having normal hearing in both ears, with excellent 
word recognition ability bilaterally.  In the absence of a 
current disability, there cannot be a grant of service 
connection.  Brammer, 3 Vet. App. at 225.  Further, there is no 
evidence that the Veteran had right ear hearing loss at any time 
from when he first filed his claim for service connection in 
October 2005.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Service connection may not be granted for a diagnosis of a 
disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As there is no competent evidence showing current right 
ear hearing loss disability as defined by 38 C.F.R. § 3.385, the 
Veteran's claim for service connection for right ear hearing loss 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim for 
right ear hearing loss and it must be denied.


B.  Bilateral thrombophlebitis

Following a careful review of the record, the Board finds that 
service connection for bilateral thrombophlebitis is not 
warranted.  The competent medical evidence of record does not 
contain any evidence showing that the Veteran currently suffers 
from bilateral thrombophlebitis.  Service treatment records show 
that in May 1975 the Veteran was placed on temporary restricted 
duty due to thrombophlebitis.  However, there is no evidence of 
further treatment for this condition during service.  
Furthermore, following the November 2007 VA examination, the 
examiner noted "no thrombophlebitis or obliterating 
atherosclerosis found on examination on either lower extremity or 
any part of his body."  The examiner further noted that there 
has not been any diagnosis or treatment for thrombophlebitis or 
atherosclerosis following service.  While there is evidence that 
the Veteran was treated for bilateral lower extremity pain and 
muscle numbness in December 2005, segmental arterial pressures of 
the legs were tested resulting in normal segmental arterial 
pressures in both legs without evidence of arterial stenosis.  
The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Further, there is no evidence that the Veteran had the claimed 
disability at any time from when he first filed his claim for 
service connection in October 2005.  McClain, 21 Vet. App. 319.  
Service connection may not be granted for a diagnosis of a 
disability by history.  Sanchez-Benitez, 13 Vet. App. 282.  
Therefore, in the absence of evidence of a current disability, 
the preponderance of evidence is against service connection for 
bilateral thrombophlebitis and the claim is denied.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2005.  Additional notice regarding effective 
dates and rating criteria was provided in the April 2007 
statement of the case and the claims were readjudicated in a 
September 2007 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for bilateral thrombophlebitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


